Citation Nr: 0427123	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  95-04 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a thyroid disorder.


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The Board remanded the case to the RO in 
February 2004.  

The February 2004 Board remand, and the RO in February 2004, 
advised the veteran to clarify exactly which disabilities 
(other than a thyroid disorder) he claims are related to 
radiation.  The veteran has not responded to the 
clarification request.  Therefore, the issue is limited to 
service connection for a thyroid disorder including as 
secondary to radiation exposure, as that is the only claimed 
disability the veteran has identified.

A December 2003 RO rating decision service-connected 
post-traumatic stress disorder and assigned it a 70 percent 
rating effective from December 1993.  The decision also 
granted a total disability rating for compensation based upon 
individual unemployability (TDIU) effective from October 
2002.  In February 2004, the veteran disagreed with 70 
percent rating for post-traumatic stress disorder and with 
the effective date for the TDIU.  He indicated that he should 
be rated 100 percent disabled due to post-traumatic stress 
disorder effective from December 1993, and that he should be 
granted his TDIU effective from December 1993.  A statement 
of the case was issued in May 2004.  In June 2004, the RO 
rated post-traumatic stress disorder as 100 percent disabling 
effective from December 1993.  Therefore, the matters are 
moot.  The June 2004 request for a hearing on the December 
2003 rating decision is also moot because the benefits sought 
were granted.


FINDING OF FACT

The veteran does not have a thyroid disorder.  


CONCLUSION OF LAW

A thyroid disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  The veteran was notified that if 
there was any relevant outstanding evidence, he must submit 
it.  He was told that VA must make reasonable efforts to help 
him get evidence necessary to support his claim, and that VA 
would try to help him get such things as medical records, 
employment records, or records from other Federal agencies.  
He was told that he must give VA enough information about 
those records so that VA could request them, and that it was 
still his responsibility to make sure the records were 
received by VA.  He was advised that VA would assist him by 
providing a medical examination or getting a medical opinion 
if VA decided it was necessary to make a decision on his 
claim.  

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service medical records, VA medical records and 
examination reports and a VA medical opinion and private 
treatment records have been obtained.  Reasonable attempts 
were made to obtain identified relevant evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) (2003) and no further 
action is necessary.  VA's duties have been fulfilled.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112, (2004) held, in part, that where, as here, VCAA notice 
was not mandated at the time of the initial AOJ decision, the 
appellant has the right to VCAA content-complying notice and 
proper subsequent VA process.  In this case, there was an AOJ 
readjudication after the notification was given.  Therefore, 
there was proper subsequent VA process.  

In this case, VCAA duties are limited.  Since he has not 
established proof of the existence of a thyroid disability, 
disease or injury, further development would be an exercise 
in futility.  Stated differently, this theory of entitlement 
cannot be substantiated.  VAOPGCPREC 5-2004.

Analysis

The veteran has asserted that he has a thyroid disorder as a 
result of radiation exposure.  Regardless of his theory of 
entitlement, his claim and appeal fail, as he has presented 
no proof of a thyroid disability, disease or injury.

Service connection may be granted for disability resulting 
from disease or injury which was incurred or aggravated in 
wartime service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303 and 3.304 (2003).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation.  Section 
3.311(a) requires the development of a dose assessment when 
it is contended that a veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed and when it is established that 
thyroid cancer subsequently developed.

38 C.F.R. § 3.311(b) indicates that when it is determined 
that a veteran was exposed to ionizing radiation during 
service and subsequently develops thyroid cancer, the claim 
will be referred to the Under Secretary for Benefits for 
further consideration on matters of causation due to 
radiation exposure.

For radiation presumptive service connection purposes 
pursuant to 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309(d), a 
"radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a "radiation-risk activity".

Diseases which are presumptively service-connected based upon 
"radiation-exposed veteran" include thyroid cancer.  38 
U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d). "Radiation-
exposed veteran" status is shown by showing participation in 
a "radiation-risk activity".  38 C.F.R. § 3.309(d)(3).

In this case, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) do not apply, as it has not been alleged that the 
veteran sustained a thyroid disease or injury while engaging 
in combat with the enemy.

Service medical records do not report thyroid disease, injury 
or disability.  On service discharge examination in December 
1968, the veteran's throat and endocrine system were normal.  

In an April 1997 statement, the veteran reported that he had 
thyroid gland problems and exposure to radioactive isotopes 
from the Hanford reservation.   

In June 1997, the veteran stated that he was exposed to 
radiation in service when he was assigned to the heavy attack 
squadron at the naval air station in Whidbey Island, 
Washington.  He had once guarded a crashed A-3 Sky Warrior 
aircraft which carried two bombs.   He reported that problems 
with his thyroid felt like something was stuck in his throat, 
and at times it was hard to swallow.  

An October 2002 VA laboratory report indicates that TSH was 
1.48 with a reference range of .38 to 3.47.  In June 2003, 
free T4 was 1.37 with a reference range of .74 to 4.2.  

On VA examination in April 2003, the veteran's thyroid was 
not enlarged and was not tender.  

A June 2003 VA problem list reports gynecomastia.  Physical 
examination revealed no thyromegaly.  TSH was ordered given 
recent gynecomastia.  TSH was 1.37 with a reference range of 
.27 to 4.2.  

On VA evaluation in December 2003, the veteran stated that 
gynecomastia had resolved since he changed medication.  
Physical examination of the breasts revealed no masses or 
fullness.  The assessment was resolution of gynecomastia.  

In May 2004, a VA endocrine diseases examiner indicated that 
a record review was requested.  It was noted that the veteran 
had had laboratory determinations done in October 2002 
following an admission history and physical for admission to 
the domiciliary in October 2002.  Along with other laboratory 
tests, a thyroid stimulating hormone (or TSH) test was done.  
It was in the normal range at 1.48 uiu/ml, with the normal 
range being 0.38 to 3.47.  There had been no complaints in 
the physical suggesting thyroid disorder.  In December 2002, 
the veteran was seen by a VA physician who reviewed his TSH 
with him and told him it was normal, but made the statement 
that he would get a T4 since the veteran was concerned about 
possible thyroid problems.  A free T4 was done on December 
11, 2002, which was 1.2 with a normal range of 0.71 to 1.85.  
The free T4 was a direct measurement of the serum 
concentration of free (unbound) thyroxine.  Free T4 
represents only about 0.025 % of the serum concentration of 
the total T4 in the body.  It is the only metabolically 
active fraction of T4 that freely enters cells to produce its 
effects.  Therefore, it more accurately depicts the state of 
a thyroid gland than a total T4 assay would.  Given these two 
values, the normal TSH and normal free T4, at that point in 
time, the veteran would be said to be euthyroid or not to 
have an endocrinology related thyroid imbalance.  

The preponderance of the evidence shows that the veteran does 
not have a thyroid disorder.  One was not shown in service or 
on service discharge examination in December 1968.  
Gynecomastia is reported to have resolved after medications 
were switched, and the veteran's thyroid was not enlarged or 
tender on VA examination in April 2003.  Thyroid studies have 
been within the normal range.  The VA health care provider 
who reviewed the veteran's records in May 2004 considered 
laboratory determinations and reported that there had been no 
complaints in the physical suggesting thyroid disorder.  He 
noted that the veteran had both a normal TSH and a normal 
free T4, and indicated that given the values, the veteran is 
euthyroid or does not have an endocrinology related thyroid 
imbalance.  

In sum, the evidence shows that the veteran does not have a 
thyroid disorder.  None was shown in service or on service 
discharge and none is shown currently.

Thyroid cancer is a radiogenic disease according to 38 C.F.R. 
§ 3.311 and is listed as a disease subject to service 
connection pursuant to 38 U.S.C.A. § 1112 and 
38 C.F.R. § 3.309 based on participation in a "radiation-risk 
activity".  However, the evidence shows no thyroid cancer.

The veteran has opined that he has a thyroid disorder.  
However, he is a layperson.  He is not competent to indicate 
that he has a thyroid disorder or what its symptoms are.  
This is the type of evidence for which medical expertise is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  

There must be evidence of current disability present in order 
to establish service connection.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110 (West 2002); see Degmetich 
v. Brown, 104 F. 3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed).

The preponderance of the evidence shows that the veteran does 
not have a thyroid disorder.  As such, service connection for 
a thyroid disorder is not warranted.


ORDER

Entitlement to service connection for a thyroid disorder.


REMAND

In June 2003, the veteran entered a notice of disagreement in 
regard to service connection for tumors, cystic tumors, 
prostate disability, painful throat, Hansen's disease, 
adrenal gland tumor, right kidney tumor, bladder infections, 
tubercle of the lungs and testis, an eye disability, right 
foot numbness, reflux, hepatitis, a penile condition and a 
heart condition.  The AOJ has not issued a statement of the 
case.  See Manlicon v. West, 12 Vet. App. 238 (1999).  
Accordingly, the case is remanded for the following:

The AOJ must issue a statement of the 
case addressing the above issues.  (The 
issues are not on appeal as there is no 
substantive appeal.) 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



